By the Court

Lumpkin, J.,
delivering the opinion.
"We are inclined to think the bond was good as it was, and for myself, I am clear, that if it were not, it was amendable under the Act of 1856, which gives to plaintiffs in attachment, and consequently, garnishments, the right to amend their attachment bonds or declarations as in other cases at common law.
And as to the security, he signed the bond under the law which authorizes it to be amended, so as to conform to the law. This was his contract.